Citation Nr: 1030859	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to February 1992.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the New York, New York 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The case was previously before the Board in May 2008 when it was 
remanded for further development of the issue.  

The May 2008 remand instructed the RO to issue a Statement of the 
Case (SOC) on the matter of service connection for tinnitus as 
the record reflected the Veteran's representative had filed a 
timely Notice of Disagreement on that issue in August 2002.  In 
August 2008, the RO issued an SOC on the matter of service 
connection for tinnitus.  The Veteran did not perfect an appeal 
in that matter by filing a Substantive Appeal, and that matter is 
not before the Board. 

The Board notes that the claim of service connection for a 
variously diagnosed psychiatric disorder, to include PTSD, was 
originally claimed as service connection for PTSD.  In Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
mental health disability claim includes any mental disorder that 
may reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and other information of record.  
The record reflects psychiatric diagnoses other than PTSD, 
including general anxiety disorder and major depressive disorder 
with psychotic features.  Hence, the Board has recharacterized 
the issue to ensure these additional diagnoses are considered.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Board has determined that before it can adjudicate the 
Veteran's claim, additional development is required, as described 
below.

As noted in the Introduction, the record reflects psychiatric 
diagnoses including PTSD, general anxiety disorder and major 
depressive disorder with psychotic features.  These concurrent 
diagnoses should be considered as part of the current claim for 
service connection.  Clemons, 23 Vet. App. at 5.  As the RO has 
not developed or adjudicated the matter of service connection for 
a psychiatric disability other than PTSD such must be completed 
on remand, including by providing the Veteran with any notice 
required under the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Veteran's DD Form 214 and DA Form 2-1 reflect that the 
Veteran served in Saudi Arabia from mid-February 1991 to mid-
March 1991.  The Veteran's military occupational specialty was 
infantryman.  The Veteran has alleged that during his service in 
Saudi Arabia he witnessed several SCUD missile attacks, 
particularly while stationed in Riyadh and at King Khalid 
Military City.  On March 1995 VA general medical examination, the 
Veteran reported that his unit was located in the Riyadh area and 
that he was exposed to missiles flying overhead in that region, 
but he was not directly exposed to combat.  On August 1997 VA 
examination, the Veteran reported that during his service in 
Saudi Arabia he "experienced lots of missiles going off" and 
claimed that one blew up over his head.  At the December 2007 
hearing, he testified that he was close enough to see several 
missile explosions and feel the concussion from the blasts.  He 
also stated that on one occasion a Patriot missile intercepted a 
SCUD relatively close to his position.  He reported being scared 
for his life every day because of the constant bombing and 
alarms.  In May 2008, the Board remanded the Veteran's claim to 
obtain corroboration of the Veteran's alleged stressors, 
including the presence of his unit in Riyadh or King Khalid 
Military City. 

Pursuant to the Board's remand, the RO secured an Information 
Paper on Iraq's SCUD Ballistic Missiles which indicates that 
three SCUD missile attacks occurred in or near King Khalid 
Military City during the time period that the Veteran was serving 
in Saudi Arabia.  

A response from the United States Army and Joint Services Records 
Research Center (JSRRC) states that the available Department of 
Defense Persian Gulf Registry personnel database did not list the 
Veteran and that JSRRC was unable to verify that his unit, the 
2nd Battalion, 15th Infantry, served in Southwest Asia during 
Operations Desert Shield and Desert Storm.  JSRRC stated that if 
a copy of the Veteran's DA Form 2-1 was available, then his unit 
of assignment and tour dates in Southwest Asia should be 
verified.  Based on this response, the RO prepared an August 2008 
Memorandum to the File of a formal finding of a lack of 
information required to corroborate stressors.  This memorandum 
states that the Veteran's service personnel records show that he 
was in Saudi Arabia from February to March 1991; however, it then 
states that the RO was unable to verify that his unit was in 
Southwest Asia.  The memorandum concludes that the Veteran's 
assigned unit did not serve in Saudi Arabia and because the 
Veteran's unit assignment could not be confirmed, including his 
location during the SCUD missile attacks, his claimed in-service 
stressor could not be verified.  

This memorandum reflects an internal inconsistency and indicates 
that further development may be necessary to corroborate the 
Veteran's stressor in order for there to be substantial 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the 
Board confers on the appellant, as a matter of law, the right to 
compliance with the remand orders).  However, VA recently amended 
38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for 
establishing a required in-service stressor where a claimed 
stressor is related to fear of hostile military or terrorist 
activity.  "Fear of hostile military or terrorist activity" is 
defined as being where "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror."  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  
In the absence of clear and convincing evidence to the contrary, 
the Veteran's lay testimony alone may establish the occurrence of 
such a stressor if the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service and a 
VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.

As noted, the Veteran's service personnel records place him in 
Saudi Arabia during a time when several SCUD missile attacks 
occurred.  Based on his military occupational specialty as an 
infantryman and his location as shown by his service personnel 
records, it seems consistent with his service that he saw or 
heard the launching of missiles and heard alarms going off, as he 
has stated.  Therefore, the Board concludes that no further 
evidentiary development is required to corroborate the occurrence 
of the alleged stressor.  

The record, however, does not contain a VA medical opinion 
regarding whether the alleged stressor is adequate to support a 
diagnosis of PTSD or whether the Veteran's symptoms are related 
to such a stressor.  While the Board regrets the additional delay 
caused by this Remand, a VA examination to obtain a medical 
opinion on this issue is necessary, pursuant to the liberalizing 
evidentiary standard of § 3.304(f)(3).

Additionally, the record reflects that the Veteran has received 
psychiatric treatment at VA facilities.  The most recent VA 
treatment records that have been associated with the claims file 
are from July 2008.  As VA treatment records are constructively 
of record, updated records must also be secured and associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a letter providing him 
with the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for a 
claim of service connection for a variously 
diagnosed psychiatric disorder other than 
PTSD and provide the Veteran and his 
representative sufficient opportunity to 
respond to the notice.

2.	Obtain any updated relevant VA treatment 
records dated since July 2008 which have not 
yet been associated with the claims file.

3.	Schedule the Veteran for a VA mental 
disorder examination to determine the 
etiology of any diagnosed psychiatric 
disorder.  The examiner must review the 
Veteran's claims file and must explain the 
complete rationale for all opinions expressed 
and conclusions reached.  After examining the 
Veteran, reviewing his pertinent medical 
history and any competent lay statements 
regarding observable symptomatology, the 
examiner should identify all current 
psychiatric disorders.  The examiner should 
then respond to the following questions:

(A) Is it at least as likely as not (a 50% or 
greater probability) that any diagnosed 
psychiatric disorder is causally related to 
the Veteran's period of active duty service?

(B) (1) If PTSD is diagnosed (under DSM-IV 
criteria), then identify the specific 
stressor(s) upon which the diagnosis is based 
and explain whether the claimed stressor(s) 
is/are related to the Veteran's fear of in-
service hostile military or terrorist 
activity.  

(2) If PTSD is not diagnosed, then explain 
why the Veteran does not meet the criteria 
for the diagnosis.

4.	Readjudicate the claim of service 
connection for a variously diagnosed 
psychiatric disorder, to include PTSD.  If 
the claim remains denied, issue an 
appropriate Supplemental SOC and give the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


